NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                 Argued May 27, 2015 
                                 Decided July 2, 2015 
                                             
                                         Before 
 
                          RICHARD A. POSNER, Circuit Judge 
                                         
                          DANIEL A. MANION, Circuit Judge 
                                         
                          DAVID F. HAMILTON, Circuit Judge 
                                         
No. 13‐3355 
 
DONNA BIBBS, CHARLES                            Appeal from the United States District 
GORDON, FRANCES RANDLE,                         Court for the Northern District of 
and ZACHARY SMITH,                              Illinois, Eastern Division. 
      Plaintiffs‐Appellants,                     
                                                No. 1:10‐cv‐07382 
      v.                                         
                                                John W. Darrah, 
SHERIFF OF COOK COUNTY and                      Judge. 
COOK COUNTY, ILLINOIS, 
      Defendants‐Appellees. 
 
                                       O R D E R 
 
        Black applicants who were denied employment as correctional officers brought 
this disparate impact discrimination case under Title VII of the Civil Rights Act of 1964 
against the Sheriff of Cook County and Cook County, Illinois. The district court granted 
Defendants’ motion to dismiss and Plaintiffs appeal. Because the district court erred 

 
No. 13‐3355                                                                         Page 2 
 
when it dismissed three of the complaint’s four plaintiffs and two of its three counts, we 
reverse the judgment in part and remand the case for further proceedings. 

I.         Background 

       Donna Bibbs sought employment with the Sheriff of Cook County as a 
correctional officer. As with all applicants, she had to pass five pre‐employment 
screening “tests,” which included a polygraph examination and a psychological 
screening. She completed the five tests, but received a letter stating that she had failed 
one of them and would not be hired. (The letter did not specify which of the tests Bibbs 
had failed. She discovered later that she had failed both the polygraph examination and 
a psychological screening.)   

       Plaintiffs’ claims have evolved greatly over the course of this litigation. The initial 
complaint identified Bibbs as the only plaintiff and alleged that Defendants’ hiring 
practices had a disparate impact on blacks. The first amended complaint (FAC) added 
six additional plaintiffs and stated that Plaintiffs brought the case individually and for 
others similarly situated, but did not allege class status or propose a class definition.   

        Defendants moved to dismiss the additional plaintiffs on the grounds that they 
had not exhausted their administrative remedies. The FAC alleged that the “Plaintiffs” 
(plural) filed a timely charge of employment discrimination with the EEOC and that 
Bibbs filed her action within 90 days of receiving her right‐to‐sue notice. However, it was 
silent regarding whether the additional plaintiffs received their own right‐to‐sue letters 
or met the 90‐day deadline. Defendants argued that the additional plaintiffs pleaded 
themselves out of court by not alleging that they joined the lawsuit within 90 days of 
receiving a right‐to‐sue letter.1   



                                                 
1  Title VII allows a claimant to file suit only after filing a charge with the EEOC and waiting until the 

EEOC sends notice that it does not intend to sue, thereby giving the claimant the “right‐to‐sue.” 42 U.S.C. 
§ 2000e‐5(e)(1), (f)(1). These steps have become known as Title VII’s “exhaustion of administrative 
remedies” requirement despite the fact that the Administrative Procedure Act, 5 U.S.C. § 704, has nothing 
to do with it. See Doe v. Oberweis Dairy, 456 F.3d 704, 710 (7th Cir. 2006). Title VII imposes a further 
requirement that a claimant must file suit within 90 days of receiving notice of the “right‐to‐sue” or the 
suit is untimely. § 2000e‐5(f)(1). The district court treated the issue as one of exhaustion rather than 
timeliness because Plaintiffs did not allege that the additional plaintiffs received their own right‐to‐sue 
letters, let alone met the 90‐day deadline. We will do the same. 
 
No. 13‐3355                                                                          Page 3 
 
        The district court denied Defendants’ motion on the grounds that failure to 
exhaust administrative remedies is an affirmative defense and Plaintiffs are not obliged 
to allege facts negating an affirmative defense in the complaint. The district court noted 
that dismissal is appropriate where it is clear from the face of the complaint that the 
plaintiff did not exhaust administrative remedies, but held that nothing on the face of the 
FAC compelled the conclusion that the additional plaintiffs failed to exhaust their 
administrative remedies.   

        Plaintiffs eventually filed a Second and then a Third Amended Complaint (TAC). 
The TAC settled on four named plaintiffs, Bibbs and three additional plaintiffs, and three 
separate counts. Count I alleged that the Sheriff’s use of pre‐employment tests violated 
Illinois law. Count II alleged that the psychological screening had a disparate impact on 
black applicants. Count III alleged that a disproportionate number of black applicants 
were disqualified because of false reports of disqualifying admissions on the polygraph 
examination.   

        The TAC also contained a couple of procedural irregularities. First, Bibbs 
remained a named plaintiff despite an earlier concession by Plaintiffs that Bibbs was an 
inappropriate class representative. Second, the TAC’s proposed class definition included 
only those who were rejected for failing the psychological screening. This would exclude 
all claims premised on Count III’s allegation that Defendants discriminated against black 
applicants through the administration of the polygraph examination. 

       The district court granted Defendants’ motion to dismiss under Rule 12(b)(6) and 
dismissed the TAC without prejudice. The district court dismissed Count I of the TAC 
on the grounds that Plaintiffs failed to plead any facts sufficient to demonstrate a 
plausible claim for relief. The district court then dismissed the additional plaintiffs (all 
but Bibbs) for failure to exhaust administrative remedies because the TAC did not allege 
that they had joined the lawsuit within 90 days of receipt of a right‐to‐sue letter. Finally, 
the district court dismissed the remaining counts, Counts II and III, for the only 
remaining plaintiff, Bibbs, on the grounds that they were too vague to provide 
Defendants with proper notice of her claims. The TAC’s procedural irregularities created 
confusion, and thus contributed greatly to the perceived vagueness of the claims. 
Plaintiffs declined to file a Fourth Amended Complaint, and the district court issued 
judgment for the Defendants. Plaintiffs appeal all but the dismissal of Count I. 




 
No. 13‐3355                                                                            Page 4 
 
II.   Analysis 

        We review the grant of a motion to dismiss under Rule 12(b)(6) de novo; we accept 
all facts pleaded as true and draw all reasonable inferences in Plaintiffs’ favor. Thulin v. 
Shopko Stores Operating Co., 771 F.3d 994, 997 (7th Cir. 2014). 

       A.     Dismissal of additional plaintiffs 

         Defendants filed two motions to dismiss under Rule 12(b)(6): the first to dismiss 
the FAC, which the district court denied, and the second to dismiss the TAC, which the 
district court granted. When the district court denied the first, the motion to dismiss the 
FAC, it held that the additional plaintiffs could not be dismissed for failure to exhaust 
administrative remedies. Since failure to exhaust administrative remedies is an 
affirmative defense, the additional plaintiffs could only be dismissed for failure to state a 
claim if it was clear from the face of the complaint that the affirmative defense applied. 
See Mosely v. Bd. of Educ. of City of Chicago, 434 F.3d 527, 533 (7th Cir. 2006); Hollander v. 
Brown, 457 F.3d 688, 691 n.1 (7th Cir. 2006). But it was not clear from the face of the FAC 
that the defense applied because the FAC did not allege the facts necessary to come to 
that conclusion. The FAC neither alleged that only Bibbs received a right‐to‐sue letter, 
nor alleged that the additional plaintiffs joined after 90 days of receiving a right‐to‐sue 
letter; it was silent regarding whether or when the additional plaintiffs received 
right‐to‐sue letters. Despite this holding, when the district court later granted 
Defendants’ second motion to dismiss, the motion to dismiss the TAC, it dismissed the 
additional plaintiffs for failure to exhaust administrative remedies on the grounds it was 
clear from the face of the complaint that the affirmative defense applied. Plaintiffs argue 
that this second holding was in error because, like the FAC, the TAC did not allege the 
facts necessary to conclude that the affirmative defense applied. Plaintiffs’ argument has 
merit. 

        The TAC used substantially the same allegations of exhaustion as the FAC: all 
plaintiffs filed a timely EEOC charge and Bibbs filed within 90 days of her right‐to‐sue 
letter. The district court previously, and rightly, declined to dismiss the additional 
plaintiffs because it was not clear from the face of the FAC that the affirmative defense 
applied. The district court should have held likewise for the TAC and declined to 
dismiss the additional plaintiffs a second time, because nothing had changed regarding 
exhaustion between the FAC and the TAC. The district court reiterated that dismissal 
was only possible if it was clear from the face of the complaint that the affirmative 
defense applied. But, for whatever reason, the district court held that the same 
 
No. 13‐3355                                                                             Page 5 
 
allegations that were unclear before were now clear. The district court gave no reason for 
this change, other than to cite the same cases as before, Hollander and Gragg v. Wenzak, 
Inc., 2011 U.S. Dist. LEXIS 37327 (C.D. Ill. Apr. 6, 2011). Yet neither of these cases 
supports the change. Dismissal was appropriate in Hollander because the plaintiff alleged 
facts that showed the statute of limitations accrued well before she filed her case, 
Hollander, 457 F.3d at 693, and in Gragg because the “[p]laintiff specifically alleged that 
she had not received a Notice of Right to Sue from the EEOC.” Gragg, 2011 U.S. Dist. 
LEXIS at *10 (emphasis in original). The change between the district court’s first holding 
and its second was in error and requires reversal and remand. 

        For the benefit of the district court on remand, we note that Plaintiffs’ alternative 
arguments are considerably less persuasive. Plaintiffs argued that the additional 
plaintiffs do not need to meet the exhaustion requirement because they can rely on the 
judicially created “single‐filing” or “piggyback” exception. See Horton v. Jackson County 
Bd. of County Com’rs, 343 F.3d 897, 899 (7th Cir. 2003). The district court held that the 
exception did not apply to the additional plaintiffs because they each had filed their own 
EEOC charge and, although we have not squarely decided the issue, to hold otherwise 
would be at odds with several of our sister circuits. See Holowecki v. Fed. Express Corp., 440 
F.3d 558, 564–65 (2d Cir. 2006) (citing cases). Indeed, Plaintiffs agreed at oral argument 
that applying the “single‐filing” exception to this case would result in a circuit split and 
therefore abandoned the argument.   

        Plaintiffs also argued that the filing of Bibbs’s initial complaint tolled the deadline 
for the additional plaintiffs because the TAC related back to Bibbs’s initial complaint and 
the filing of a class action tolls the statute of limitations for class members. See Crown, 
Cork & Seal Co. v. Parker, 462 U.S. 345, 349–352 (1983); Fed. R. Civ. P. 15(c). This argument 
was not presented to the district court, and so—the issue of waiver aside—it is 
premature. As it stands, the TAC does not relate back to Bibbs’s initial complaint. Before 
the class allegations can toll the deadline for the additional plaintiffs, the district court 
would have to allow the TAC to relate back to Bibbs’s initial complaint. But whether the 
district court allows the TAC to relate back to the initial complaint is a matter within the 
discretion of the district court, Arreola v. Godinez, 546 F.3d 788, 796 (7th Cir. 2008), and the 
matter was not presented to it.2   

                                                 
2  Even if the district judge allows the TAC to relate back, Plaintiffs would still face the hurdle of class 

certification. Bibbs’s claims are weak, making her an inadequate class representative. See Robinson v. Sheriff 
of Cook County, 167 F.3d 1155, 1157 (7th Cir. 1999). Were the class to be certified with her as the 
 
No. 13‐3355                                                                                                                                     Page 6 
 
      B.     Dismissal of Counts II & III 

        The district court dismissed Counts II and III by relying on Bibbs’s statement in 
her EEOC charge that the rejection letter said she “had failed one of the pre‐employment 
tests.” (Emphasis added by district court.) Since a plaintiff is limited to claims that are 
based on the EEOC charge, the district court decided that Bibbs could only allege one of 
the five pre‐employment tests was discriminatory. See Doe v. Oberweis Dairy, 456 F.3d 
704, 709 (7th Cir. 2006) (“[T]he charge filed with the Commission limits the claims that 
the complainant may raise in litigation.”). From there, the district court held that it was 
impossible to tell which test Bibbs alleged was discriminatory since 1) the TAC alleged 
that Bibbs was rejected for failing both the psychological screening and the polygraph 
examination, 2) the TAC’s proposed class definition was limited to those who failed the 
psychological screening, and 3) Plaintiffs had previously conceded in answer to the 
district court’s interrogatories that Bibbs was an inappropriate class representative. 

        The errors with the district court’s reasoning are two‐fold. First, Bibbs’s EEOC 
charge is not limited to claiming that only one test was discriminatory. The statement 
quoted by the district court concerned the notice Bibbs received from the Sheriff’s office. 
After relating the notice, Bibbs stated, “I believe I have been discriminated [against] on 
account of my race, either because the tests used by the Sheriff have a disparate impact 
on minority applicants or because of a decision by the Sheriff to wrongfully disqualify 
minority applicants.” (Emphasis added.) Second, at this stage of the proceedings, the 
district court should not have dismissed Bibbs’s claims based on her inability to serve as 
a class representative. Bibbs’s lack of typicality and adequacy are reasons to deny 
certification of a class with Bibbs as a representative, not to dismiss her claims.3  See 

                                                                                                                                                             
representative, it runs the risk of not only Bibbs’s claims being dismissed, but those of the entire class as 
well. See id. Instead of Bibbs, Plaintiffs desire one of the additional plaintiffs, Zachary Smith, to serve as 
class representative. Smith’s claim may have a better chance, but since the district court has yet to certify a 
class, Smith must meet all of Title VII’s exhaustion requirements on his own, including joining the action 
within 90 days of receiving his right‐to‐sue letter. Id. at 1158 (because there was no class action when the 
named plaintiff was dismissed, the alternative plaintiff could not take his place and her suitability as class 
representative had to be determined independently of him). It appears, however, that Bibbs is the only 
plaintiff who met Title VII’s exhaustion requirements. If this is true, it explains why Plaintiffs have not 
sought her dismissal as a named plaintiff despite their concession that she is unfit to be a class 
representative—were she to be dismissed, so would the entire case. 
3  Plaintiffs argue that the district court should not have relied on their earlier concession that Bibbs was 

unfit to be a class representative because they made that concession before they filed the TAC and all 
pleadings prior to the filing of an amended complaint have no further effect once the amended complaint 
 
No. 13‐3355                                                                          Page 7 
 
Arreola, 546 F.3d at 794 (“Failure to meet any of the Rule[ 23’s] requirements precludes 
class certification.”). Consequently, the district court erred by dismissing Counts II and 
III. 

III.       Conclusion 

       Because the district court erred when it dismissed the additional plaintiffs and 
two of the three counts, we reverse the judgment in part: we reverse the dismissal of 
plaintiffs Smith, Randle, and Gordon and the dismissal of Counts II and III of the TAC; 
affirm the dismissal of Count I; and, remand the case for further proceedings consistent 
with this order.4 
 
 




                                                                                                                                                             
is filed. Kelley v. Crosfield Catalysts, 135 F.3d 1202, 1204 (7th Cir. 1998). We do not need to decide whether 
Plaintiffs’ answers to the district court’s interrogatories constitute pleadings for the purpose of this rule. 
Bibbs is an unfit class representation simply by the juxtaposition of the TAC’s claims that Bibbs was 
discriminated against by both the psychological screening and the polygraph examination and the TAC’s 
proposed class definition that involves only the psychological screening. The district court’s error was not 
in holding that Bibbs was an unfit class representative—Plaintiffs conceded as much—but that being an 
unfit class representative meant the complaint had to be dismissed. On the contrary, the action could have 
gone forward, either with a different representative or without a class. 
4  Because the district court did not dismiss Bibbs as plaintiff, but rather her claims, we need only reverse 

the dismissal of her claims to enable her to continue as a plaintiff.